[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1092 

                        SAFU BOATENG,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. A. David Mazzone, Senior U.S. District Judge]
                                                       

                                         

                            Before

                   Torruella, Selya and Cyr,
                       Circuit Judges.
                                     

                                         

Safu Boateng pro se on Memorandum in support of appeal brief.
            
Donald K. Stern, United  States Attorney, and  Michael J.  Pelgro,
                                                                 
Assistant United States Attorney, on brief for appellee.

                                         

                        July 22, 1994
                                         

          Per Curiam.  We affirm the dismissal of appellant's
                    

  2255  petition essentially  for the  reasons stated  by the

district court.    Because appellant  received the  mandatory

minimum  sentence, he was not prejudiced by counsel's failure

to argue for  a lower sentence.  United  States v. Sepulveda,
                                                            

15  F.3d 1161,  1201-02 (1st  Cir.  1993) (because  defendant

received  the  mandatory  minimum  sentence,  a  role-in-the-

offense reduction  would have had  no effect on  the sentence

and  consequently  court  refused to  decide  whether  or not

appellant was a  minor participant), cert. denied,  1994 U.S.
                                                 

Lexis 4738 (1994).

          Affirmed.